Citation Nr: 9912382	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  93-14 763	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for thrombocytosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 




INTRODUCTION

The veteran had active service from January 1966 to May 1969 
and from March 1971 to September 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1992 rating decision of the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
thrombocytosis.  

This matter came before the Board in April 1995 and was 
remanded to the RO for further evidentiary development.  
Thereafter, the RO continued to deny service connection and 
the case was returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The medical evidence of record reflects that the 
veteran's thrombocytosis had an onset during his active 
service.


CONCLUSION OF LAW

With doubt resolved in favor of the veteran, thrombocytosis 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal that in March 1986 the veteran 
complained of right lower quadrant pain with bloody stools.  
Physical examination at that time was essentially normal.  In 
June 1988 the veteran complained of blood in his stools for 
six months.  The examination at that time was negative.  
There is no retirement examination included with the service 
medical records in the claims file.  In April 1995 the Board 
noted the absence of the retirement examination, and directed 
the RO to request that the service department make an 
additional search for the report of the veteran's retirement 
examination.  The record reflects that in May 1995 the RO 
requested from the National Personnel Record Center (NPRC), 
the veteran's service medical records, including his 
retirement examination.  In June 1995, the NPRC indicated 
that the veteran's medical and dental records were furnished 
to the "VA - PA" at the time of separation, and indicated 
that there were no other records available.  Hence, it 
appears that there is no service separation or retirement 
examination available for the veteran.  

An outpatient treatment record from the Dunham U.S. Army 
Health Clinic, dated in January 1989, showed that the veteran 
complained of changes in his bowel movements, with some 
bright red blood per rectum (BRBPR).  There were no rectal 
masses noted and stool guaiac was negative.  Examination 
showed external hemorrhoids and a flexible sigmoidoscopy 
showed no lesions.  

In a May 1991 referral letter, William J. Phelan, M.D., noted 
that the veteran had intermittent rectal bleeding for 
approximately one month.  Dr. Phelan also indicated that the 
veteran had no significant past medical history, although he 
had one prior episode of rectal bleeding, for which he was 
evaluated and found to have hemorrhoids.  The veteran's blood 
work was enclosed, which showed an elevated platelet count.  
Dr. Phelan referred the veteran for evaluation by Dr. 
Chernicoff, to determine whether his elevated platelet count 
could be secondary to a neoplastic process or to his 
associated splenomegaly.  Dr. Phelan opined that the veteran 
had a primary hematological process which could account for 
the thrombocytosis.

A June 1991 medical record from Scott G. Barnes, D.O. showed 
the results of special biopsy stains and a bone marrow 
aspirate for the veteran.  The pertinent impression was 
thrombocytosis, peripheral blood.  

An October 1991 letter from Jorge M. Abdallah, M.D. showed a 
diagnosis of essential thrombocytosis for the veteran.

Outpatient treatment records from the National Naval Medical 
Center, dated from December 1991 to June 1992, showed that 
the veteran had a diagnosis of essential thrombocytosis since 
April 1991, when he was evaluated for rectal bleeding.  A 
December 1991 report showed that the veteran started 
treatment with Hydroxyurea in August 1991 and had a normal 
platelet count at that time.  A June 1992 report showed a 
diagnosis of essential thrombocytosis.  

In a July 1993 informal hearing presentation, Dr. Maurine 
Johnson of the Disabled American Veterans, reported that the 
veteran's fibromyositis had nothing to do with his diagnosis 
of thrombocytosis.  Dr. Johnson also opined that the 
veteran's rectal symptoms, which were not due to hemorrhoids 
in service, and which date back to at least 1986, were due to 
thrombocytosis. 

Outpatient treatment records from Carlisle Hospital showed 
that the veteran was treated for unrelated medical problems.  
Clinical laboratory reports showed that the veteran had 
elevated platelet counts from February 1993 to May 1997.

On VA examination in June 1997 the veteran reported that 
essential thrombocytosis was diagnosed in 1989.  He indicated 
that he developed some blood in his stools, hematochezia, and 
had a routine blood count which showed greater than 1,000,000 
platelet count.  He claimed he underwent three bone marrow 
procedures when the diagnosis of thrombocytosis was first 
made in 1989.  He complained of being tired and claimed that 
when he cut himself, he had prolonged bleeding.  He also 
complained of headaches and pressure in the spleen area.  A 
laboratory report showed a normal platelet count.  The 
diagnosis was essential thrombocytosis. 

In an October 1997 VA examination addendum report, it was 
noted that the examiner was unable to establish the presence 
of thrombocytosis prior to September 1988 because of the lack 
of laboratory findings and blood count at the time of the 
veteran's retirement in 1988.  The examiner also opined that 
there was no causal relationship between the veteran's 
thrombocytosis and fibromyositis.  A laboratory report showed 
an elevated platelet count.

The veteran reported receiving treatment for his 
thrombocytosis at the National Naval Medical Center in 
Bethesda.  As noted above, there are treatment records in the 
claims file from the National Naval Medical Center, dating 
from October 1991 to June 1992.  The RO attempted to obtain 
additional treatment records; however, in letters dated in 
May 1998, it was noted that there was no inpatient treatment 
records for the veteran and that there was no record of the 
veteran on file.  

In February 1999, the Board sought a medical opinion from the 
VA Veterans Health Administration (VHA) as to whether it was 
at least as likely as not that the notations of rectal 
bleeding in service were the initial manifestations of the 
veteran's thrombocytosis which was diagnosed in 1991, and 
whether it was at least as likely as not that the veteran's 
service-connected fibromyositis of the left trapezius and 
rhomboid muscles caused his thrombocytosis to become more 
severe.  

In the March 1997 VHA opinion, the physician reported that 
essential thrombocytosis was a neoplastic disorder affecting 
platelet production, classified under the umbrella term 
myeloproliferative syndrome, and that bone marrow fibrosis 
was often found in this disorder.  It was also noted that 
high platelets were associated with platelet dysfunction and 
that bleeding (especially GI bleed - commonly occult) was as 
common as thromboembolic phenomenon.  The physician opined 
that given the insidious onset and prolonged preclinical 
phases of chronic myeloproliferative syndrome, it was very 
likely that if blood counts were done and abnormalities 
evaluated, a diagnosis of essential thrombocythemia could 
have been made on the veteran while he was in service.  The 
physician also noted that bleeding was common in patients 
with essential thrombocythemia.  It was also noted that in 
the veteran, the bright (and no occult) red rectal bleed and 
clinical findings of hemorrhoids were more likely causally 
tied.  The physician also indicated that a review of the 
English language literature in Medline for the past two 
years, failed to reveal any supportive evidence that 
fibromyositis is causally linked to essential thrombocytosis.  
A copy of the VHA opinion was sent to the veteran's 
representative, and in March 1999 the veteran's 
representative provided an informal hearing presentation, but 
submitted no additional evidence.  

Analysis

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim which is plausible.  The Board is also 
satisfied that all relevant facts with regard to this claim 
have been properly developed and that no further development 
is required to comply with the duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107(a).

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered, or 
disease incurred in or aggravated during service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
disability is not shown to be chronic during service, service 
connection may be granted when there is postservice 
continuity of symptomatology.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for a disease diagnosed after 
service discharge when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran claims service connection for thrombocytosis 
which he asserts began during his military service.  
Unfortunately, the veteran's service retirement examination 
is unavailable.  In cases where the veteran's service medical 
records are unavailable through no fault of his own, there is 
a heightened obligation to explain findings and conclusions 
and to carefully consider the benefit of the doubt doctrine 
under 38 U.S.C.A. § 5107(b).  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).


The objective medical evidence of record shows complaints of 
bloody stools during service, and a diagnosis of 
thrombocytosis three years after the veteran's retirement 
from service.  In this regard, the Board notes that the 
veteran's service medical records are negative for complaints 
or findings of thrombocytosis.  Service connection may also 
be established for a disease diagnosed after service 
discharge, when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Based on a review of the objective evidence of record, the 
Board finds that evidence tends to show that the veteran's 
thrombocytosis was incurred in service.  Service medical 
records do not show any diagnosis of thrombocytosis; however, 
in the March 1999 VHA medical opinion, the physician opined 
that it was very likely that if blood counts were done and 
abnormalities evaluated, a diagnosis of essential 
thrombocythemia could have been made on the veteran while he 
was in service.  Hence, the VHA opinion makes it clear that 
it is likely that the veteran's thrombocytosis first arose 
during his active duty service.  Although the record contains 
another VA medical opinion (as noted previously) which stated 
that due to the lack of laboratory findings and blood count, 
the examiner was unable to establish the presence of 
thrombocytosis during the veteran's active duty service, the 
Board finds that the VHA physician's opinion does support the 
veteran's claim and when the two opinions are weighed, the 
evidence is at least in relative equipoise on the question of 
whether the veteran's current thrombocytosis had its onset 
during service.  Resolving reasonable doubt in his favor on 
this point and with application of 38 C.F.R. § 3.303(d), the 
Board concludes that thrombocytosis was incurred in service 
and service connection is warranted for such disability.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990). 



ORDER

Entitlement to service connection for thrombocytosis is 
granted.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals



 

